DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 4/21/2022 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
No copy or English language translation of EPO Examination Report for related European Application No. 18763775.6 is attached with the Information Disclosure Statement.

Election/Restrictions
Applicant's traversal of the election of Species 1 in the reply filed on 3/2/2022 is acknowledged.
The traversal is on the grounds that unity of invention has to be considered only in relation to the independent claims in an international application and not the dependent claims.  MPEP 1850.
This is not found persuasive because it appears applicant is arguing with regard to restriction practice.  However, in this case there is a lack of unity of invention between claimed species, and so claims 9, 10, 24, and 25 directed to non-elected species will still be treated as withdrawn.
Furthermore, the cited MPEP 1850 pertains to unity of invention in an international application before the International Searching Authority.  Current examination of the instant application is not from the International Searching Authority.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 7, 11-13, 17, 21, 23, 30, 33-35, and 38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miller (U.S. 10,004,175).
Regarding claim 1, Miller discloses (Fig. 3-12) an implement for covering fluid deposited in the rhizosphere of plants growing in a field 5comprising: a frame (transverse bar 110); a support member (trailing arm 140) coupled to the frame; and a soil moving implement (rotating coulters 160) attached to a distal end of the support member (“At its rear end, the trailing arm has a bracket 142 for attachment of a depth wheel and two spindles 142 for attachment of two coulters”; Col. 4, lines 23-25) and disposed in a middle region between first and second rows of plants (Fig. 12; 185) that moves soil from the middle region between the first and second rows to at least the rhizosphere of at least one of the first and second row of plants to cover fluid deposited in the rhizosphere (fertilizer may be solid or liquid; Col. 5, lines 1-12) as the soil moving implement traverses the field (Col. 5, lines 16-28).
Regarding claim 2, Miller further discloses that the soil moving implement moves soil to 0 to 5 inches from the plants (Col. 5, lines 16-28).
Regarding claim 7, Miller further discloses (Fig. 3-12) that the soil moving implement comprises at least one disc (rotating coulters 160) to move soil to at least the rhizosphere of the plants.
Regarding claim 11, Miller further discloses (Fig. 12) that the soil moving implement (160) is disposed in the middle region between a rhizosphere of the first row of plants (185) and a rhizosphere of the second row of plants (185).
Miller does not explicitly disclose that an edge or boundary of the middle region is 3 to 15 inches from each rhizosphere of the first and second row of plants.  However, the middle region is not a positively recited component of the instant invention, and a recitation of its distance from each rhizosphere does not structurally differentiate the instant invention from the prior art.
Regarding claim 12, Miller further discloses (Fig. 3-12) a depth guide (depth wheel 170).
Regarding claim 13, Miller further discloses (Fig. 3-12) that the soil moving implement comprises at least one disc (160) to move soil to at least the rhizosphere of the plants, and the depth guide comprises a 15cylinder (the wheel 170 being a cylinder) disposed adjacent to (i.e., nearby) the at least one disc.
Regarding claim 17, Miller further discloses (Fig. 3-12) that at least one disc (160) is disposed on the support member (140) that is attached to the frame, the depth guide (170) is a wheel that is attached to the support member.
Regarding claim 21, Miller further discloses (Fig. 3-12) a vertical member (vertical arm 130) attached to the frame and the support member (140) pivotably attached to the vertical member at an end opposite of the frame, the support member disposed rearwardly along a direction of travel, the soil moving implement disposed on the support member, and a biasing member (shock absorber 150) disposed between the vertical member and the support member to apply a force on the soil moving implement towards the soil (Col. 4, lines 31-35).
Regarding claim 23, Miller further discloses (Fig. 3-12) that the soil moving implement (160) comprises a first disc moving soil in a first direction and a second disc moving soil in a second direction opposite the first direction (as is readily apparent given that the discs are symmetrically opposed to direct soil to plant rows on either side of the implement).
Regarding claim 30, Miller discloses (Fig. 3-12) an implement for covering fluid deposited by an apparatus that deposits fluid in the rhizosphere of plants growing in a field comprising: a support member (trailing arm 140); and a soil mover (rotating coulters 160) attached to a distal end of the support member (“At its rear end, the trailing arm has a bracket 142 for attachment of a depth wheel and two spindles 142 for attachment of two coulters”; Col. 4, lines 23-25), wherein the soil mover is disposed adjacent to the rhizosphere to move soil from being adjacent the rhizosphere to the rhizosphere to cover fluid deposited by the apparatus in the rhizosphere (Col. 5, lines 16-28; fertilizer may be solid or liquid; Col. 5, lines 1-12).
Regarding claim 33, Miller further discloses (Fig. 3-12) that the soil mover comprises a first disc (160) to move soil from being adjacent to a first row of plants to 0 to 5 inches from the first row of plants (Col. 5, lines 16-28).
Regarding claim 34, Miller further discloses (Fig. 3-12) that the soil mover comprises a second disc (160) to move soil from being adjacent to a second row of plants to 0 to 3 inches from the second row of plants (Col. 5, lines 16-28).
Regarding claim 35, Miller further discloses (Fig. 3-12) that the soil mover (160) comprises at least one disc.
Regarding claim 38, Miller further discloses (Fig. 3-12) a fluid dispensing implement (curved tubes) attached to the frame for depositing fluid to the rhizosphere of plants in at least one of the first and second rows as the fluid dispensing implement traverses the field (Col. 5, lines 1-12).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Miller as applied to claims 7 and 12 above, and further in view of Goto (JP 2010 193776).
Regarding claim 8, Miller discloses the elements of claim 7 as described above, but does not disclose a deflector that is disposed adjacent to the at 30least one disc in a direction of soil movement.
However, Goto discloses (Fig. 1-4) a similar soil moving implement (rear row discs 40) disposed in a middle region between first and second rows of plants (P) that moves soil from the middle region between the first and second rows to at least the rhizosphere of at least one of the first and second rows of plants as the soil moving implement traverses the field, wherein the soil moving implement comprises at least one disc to move soil to at least the rhizosphere of the plants, and further comprising a deflector (see below) that is disposed adjacent to the at least one disc in a direction of soil movement.
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to include a deflector, as taught by Goto, in the implement of Miller.  Doing so would prevent accumulation of soil on the soil moving implement to promote greater effectiveness.

    PNG
    media_image1.png
    396
    578
    media_image1.png
    Greyscale

Regarding claim 20, Miller discloses the elements of claim 12 as described above, but does not disclose a deflector that is disposed adjacent to the depth guide in a direction of soil movement.
However, for the same reasons as described above with regard to claim 8, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to include a deflector, as taught by Goto, adjacent to the soil moving implement (and therefore adjacent to, or near to, the depth guide).  Doing so would prevent accumulation of soil on the soil moving implement to promote greater effectiveness.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Miller.
Miller discloses (Fig. 3-12) a method for covering fluid deposited in the rhizosphere of plants growing in a field comprising: depositing fluid in the rhizosphere of plants (using curved tubes 180) while driving an implement through the field (Col. 5, lines 1-12); and moving soil with a soil moving implement (rotating coulters 160) from a middle region between first and second rows of plants (185) to at least the rhizosphere of at least one of the first and second rows of plants to cover the fluid deposited in the rhizosphere (Col. 5, lines 16-28), wherein an edge or boundary of the middle region is a distance from each rhizosphere of the first and second row of plants.
Miller does not explicitly disclose that an edge or boundary of the middle region is 3 to 15 inches from each rhizosphere of the first and second row of plants.
However, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to arrange the middle region to be 3 to 15 inches from each rhizosphere of the first and second row of plants, since where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  The motivation to arrange the distance between the middle region and the rhizospheres would be, for example, to accommodate plant rows with varying spacings, or to accommodate a soil moving implement of different size or soil-throwing distance.

Claims 14-15 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Miller as applied to claim 12 above, and further in view of Carlucci (U.S. 3,963,079).
Regarding claim 14, Miller discloses the elements of claim 12 as described above, and further discloses (Fig. 3-12) that at least one disc (160) is disposed on the support member that is attached to the frame, the depth guide (170) is attached to the support member.
Miller does not disclose that the depth guide is a ski.
However, Carlucci discloses (Fig. 1-6) a ground working implement comprising a depth guide (surface gauge means or ski 83) in the form of a ski.
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to substitute the depth guide of Miller with that of Carlucci.  Both are known means in the art for maintaining a ground-working depth, and such a substitution would not affect the operation of the implement in any unexpected way.
Regarding claim 15, Miller further discloses (Fig. 3-12) in the combination above that the depth guide (being the ski in the combination) is disposed under the support member, and that the depth guide is disposed on the support member at a rearward end (substantially at rearward bracket 142) of the support member along a direction of travel.
Regarding claim 22, Miller further discloses (Fig. 3-12) in the combination above a vertical member (vertical arm 130) attached to the frame, the support member (140) pivotably attached to the vertical member at an end opposite of the frame, the support member disposed rearwardly along a direction of travel, the soil moving implement disposed on the support member, and a biasing member (shock absorber 150) disposed 4between the vertical member and the support member to apply a force on the soil moving implement towards the soil (Col. 4, lines 31-35).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Miller as applied to claim 17 above, and further in view of Bassett (U.S. 2018/0288939).
Miller discloses the elements of claim 17 as described above, but does not disclose that the wheel (170) is disposed forward of the disc (160) along a direction of travel, or the wheel is disposed rearward of the disc along a 5direction of travel.
However, Bassett discloses (Fig. 1-7) implements (304, 502, 702) for use between rows (120, 122) of plants, comprising depth guides (310, 506, 508, 710, 712), wherein the depth guides are wheels, and wherein the wheels are disposed forward and/or rearward of the implements along a direction of travel.
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to arrange the wheel of miller forward or rearward of the disc along the direction of travel, as taught by Bassett.  Such an arrangement would not affect the operation of the implement in any unexpected way.  Shifting the position of a component of an invention is a matter of routine design choice, and it has been held that such a rearrangement is unpatentable without modifying the operation of the device.  In re Japiske, 86 USPQ 70.

Response to Arguments
Applicant's arguments filed 3/2/2022 have been fully considered but they are not persuasive.
With regard to claim 1, applicant submits that the coulter 160 is not attached at a distal end of the trailing arm.  However, as described above, Miller explicitly discloses, “At its rear end, the trailing arm has a bracket 142 for attachment of a depth wheel and two spindles 143 for attachment of two coulters” (Col. 4, lines 23-25).  Applicant similarly states “Miller discloses that attached to the spindles at the rear end of each trailing arm are two freely rotating coulters 160” in the last two lines of page 9 of the reply filed 3/2/2022.  Applicant further admits that the spindle 143 for attachment of a coulter 160 is disposed at the rear of the trailing arm in lines 4-5 of page 10.  The coulters 160 would therefore be attached to the rear (or distal end) of the trailing arm through attachment to the spindle 143.
With regard to claim 26, Applicant submits that the lateral position of the coulters 160 in their normal and usual operation cannot be changed in order to increase or decrease a spacing from coulter to rhizosphere of plants 185.
However, there is no recitation in claim 26 that the lateral position of the soil moving implement be changed in their normal and usual operation, but merely that an edge or boundary of the middle region is 3 to 15 inches from each rhizosphere of the first and second row of plants.
Furthermore, the test for obviousness is not whether a feature is incorporated into the structure of the reference.  Rather, the test is what the teachings of the reference would have suggested to those of ordinary skill in the art.  In the present case, while Miller does not explicitly disclose the distance between the middle region and the rhizospheres of each row of plants, it would have been readily obvious to one of ordinary skill in the art to use the implement of Miller for a variety of crop types and row spacings (resulting in different distances from the rhizospheres), and that the distance between the coulters and the plants may be different depending on the size of the implement and the soil-throwing distance of the coulters, either of which may be routinely optimized by one of ordinary skill in order to accurately displace soil to the rhizospheres of each row.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN A NORMILE whose telephone number is (571)272-4527. The examiner can normally be reached 8-4 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS WILL can be reached on (571) 272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        




/I.A.N./Examiner, Art Unit 3671